      Case 1:17-cr-00003-KPF Document 23 Filed 07/18/19 Page 1 of 2




                                                                           July 18, 2019


BY ECF

The Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


               Re:    United States v. Jason Katz, 17 Cr. 3 (KPF)


Dear Judge Failla:

       We write on behalf of our client, Jason Katz, to request a modification to the
conditions of Mr. Katz’s personal recognizance bond.

        Under the terms of his appearance bond, Mr. Katz’s travel is restricted to the
Southern and Eastern Districts of New York and the District of Connecticut. We request
that the Court temporarily modify the travel restrictions to permit Mr. Katz to travel by
car to drop his son off at summer camp in Lake Como, Pennsylvania, located in the
Middle District of Pennsylvania, from July 22, 2019 to July 23, 2019, and to pick him up
from the same location on August 18, 2019. Additionally, we request that the Court
temporarily modify the travel restrictions to permit Mr. Katz to travel to the Fort Myers
and Miami areas, from August 19, 2019 to August 25, 2019. These locations are within
the Middle District of Florida and the Southern District of Florida. The Government and
the U.S. Probation Office consent to this request.



                                             Respectfully submitted,




                                             Robert Knuts



              90 Broad Street | 23rd Floor | New York, NY 10004
         www.shertremonte.com | tel 212.202.2600 | fax 212.202.4156
      Case 1:17-cr-00003-KPF Document 23 Filed 07/18/19 Page 2 of 2
Hon. Katherine Polk Failla
July 18, 2019
Page 2

cc:    Kevin Hart, Esq.
       Antitrust Division Department of Justice (by e-mail)
       Officer Braxton Darden, U.S. Probation Office (by e-mail)
